Per Curiam. This is an appeal from an order of the County Court of McHenry County, dismissing the petition of appellant, Amos Boyce, for letters of administration upon the estate of Lefler Stull, deceased, who is alleged to have departed this life at Auburn, Nebraska county, Nebraska, on April 9, 1896, leaving no property in that State, but being the owner of real estate in this State. The petition showed that petitioner was a creditor to the amount of $65, and upon a hearing the court ordered that unless this claim of $65, and costs of $1, should be paid by the parties interested, letters of administration should be issued as prayed. Thereupon one Lillie Stull tendered the appellant $66, which he refused to accept upon the ground that she ivas not one of the parties interested. Upon this refusal the court entered an order dismissing the petition, and appellant excepted and appealed to this court. The point is made here that the appeal should have been taken to the Circuit Court and not to this court. We think the point is Avell taken, for the reason set forth in our opinion, filed at this term, in the case of Joel Stull et al. v. John S. Stull et al., and which we deem it unnecessary to here again repeat. Appeal dismissed.